                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                CR 19-45-GF-BMM

                       Plaintiff,

          vs.

 MYCHAL THOMAS DAMON,                     ORDER TO FILE EXHIBIT 5
                                          UNDER SEAL

                       Defendant.



     Upon motion of the United States to file a document under seal, and for

good cause shown,

     IT IS ORDERED that the Clerk of Court shall file exhibit 5 under seal.

     DATED this 2nd day of January, 2020.
